Title: From Alexander Hamilton to George Izard, 5 March 1800
From: Hamilton, Alexander
To: Izard, George

N York March 5th 1800
Sir
I have received your letter of the second instant announcing your intentions of joining Mr. Smith, and have proposed to the Secretary of war that you be permitted to retain your commission in the army of the United States.
There are, as you observe, examples of this kind, and, where an officer is absent on public service, the thing does not appear to me to be improper.
Wishing you success & happiness   I am   Dr Sir   with great esteem
Can Izzard

